6 N.Y.3d 728 (2005)
843 N.E.2d 1143
810 N.Y.S.2d 403
THE PEOPLE OF THE STATE OF NEW YORK, Appellant,
v.
DWIGHT I. VOGEL, JR., Respondent.
Court of Appeals of the State of New York.
Decided December 15, 2005.
*729 Gerald L. Stout, District Attorney, Warsaw (Vincent A. Hemming and Donald G. O'Geen of counsel), for appellant.
Anna M. Zephro Jost, Tonawanda, for respondent.
Chief Judge KAYE and Judges G.B. SMITH, CIPARICK, ROSENBLATT, GRAFFEO, READ and R.S. SMITH.

OPINION OF THE COURT
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), appeal dismissed as moot. The People's claims regarding the Appellate Division's order vacating defendant's sentence were rendered academic when County Court resentenced defendant to the same term imposed by its original judgment.